           Case 1:19-cv-11705-LGS Document 29 Filed 04/27/20 Page 1 of 1

                             28 Liberty Street, 30th Floor • New York, NY 10005
                             Telephone: (212) 300-0375 • Facsimile: (212) 481-1333 • www.fslawfirm.com




                                                                              April 24, 2020

VIA CM/ECF FILING:
The Honorable Lorna G. Schofield
United States District Judge
United States District Court for the Southern
District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

         Re:      Harold Ford v. WSP USA Inc., Case No. 19 Civ. 11705 (LGS) – Unopposed Request
                  for Adjournment of Hearing and Extension

Dear Judge Schofield:

          This matter is set for an initial pretrial conference on April 30, 2020 at 2:15 p.m. [Dkt. No. 22]. Further,
Plaintiff’s response to Defendant’s letter regarding its planned motion to transfer venue is due on April 27,
2020. Plaintiff requests the Court adjourn the initial pretrial conference and letter response for two weeks so
the Parties can continue settlement negotiations. This is Plaintiff’s Counsel’s first request for an adjournment
of the initial conference, and second request for an extension of the response deadline. Plaintiff’s Counsel’s
first request for an extension of the response deadline was granted.

         The data necessary for damage calculations has been outsourced to an agreed third-party data entry
company. Plaintiff understands this data will be ready next week. The plan is for the Parties to share a damage
model and negotiate a settlement in good faith. The two week extension will allow the Parties to focus on these
negotiations and further judicial economy. Plaintiff’s Counsel conferred with Defendant’s Counsel who is
unopposed to the requested relief.


                                                                        Sincerely,

                                                                        /s/ Dana M. Cimera
                                                                        Dana M. Cimera


Application GRANTED. The initial pretrial conference, scheduled for April 30, 2020, is
ADJOURNED to May 14, 2020, at 10:40 a.m.

Dated: April 27, 2020
       New York, New York
